Citation Nr: 1706606	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  12-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to July 25, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in February 2016.  This matter was originally on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Also in February 2016, the Board remanded the issues of entitlement to an evaluation in excess of 50 percent since July 25, 2015, for PTSD and entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.  The Agency of Original Jurisdiction (AOJ) has not completed the directed action with respect to those issues; and thus, they are not presently before the Board.

In November 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


	FINDING OF FACT	

Since the claim for service connection for PTSD was received September 15, 2010, and until July 24, 2015, it is as likely as not that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas; it was not manifested by total occupational and social impairment.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, from September 15, 2010 to July 24, 2015, the criteria for an evaluation of 70 percent, but no higher, for PTSD has been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignment of a disability evaluation following an award of service connection for PTSD.  In such cases, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.   Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In its February 2, 2016, decision, the Board determined that a rating of 50 percent but no higher was warranted for the Veteran's PTSD for the period prior to July 25, 2015.  The Veteran appealed the Board decision to the Court.  In a Joint Motion for Partial Remand (JMPR), the parties, the Veteran and the Secretary of VA, agreed that the Board erred by not providing adequate reasons or bases for its conclusion that the Veteran's symptoms of suicidal ideation, impaired impulse control, and relationship issues did not warrant a rating in excess of 50 percent for his service-connected PTSD.   

The JMPR noted that the Board denied a rating higher than 50 percent because the Veteran never acted on his suicidal thoughts and denied impaired impulse control; but noted that the rating criteria do not require suicidal actions and plans, but rather merely contemplates suicidal ideation.  The JMPR noted that additionally, unprovoked irritability and periods of violence are listed as examples of impaired impulse control and that the Veteran endorsed feeling emotionally unavailable and numb, and reported not engaging in any social activities, having no real friends, and having a poor relationship with his children.  The parties noted that the Board failed to discuss this evidence or explain why this did not suggest an inability to establish and maintain effective relationships as contemplated under the next higher 70 percent rating.  

In October 2016, the Court issued an order granting the JMPR and remanding the case back to the Board for action consistent with the terms of a JMPR.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others, and the like.  Id.

The Veteran underwent VA examination in January 2011 at which time he reported daily symptoms of depression, hypervigilance, intrusive recollections, nightmares, feelings as if the traumas were recurring, psychological distress/anxiety when exposed to triggers, physiological reactivity at exposure to triggers, constant efforts to avoid thoughts, feelings, conversation, activities, places or people that arouse recollections of the traumas, markedly diminished participation in significant activities, restricted range of affect, numbness, difficulty staying asleep, irritability and outbursts of anger, and feeling constantly threatened.  The Veteran reported symptoms severity of 7/10.  

On mental status examination, there was no impairment of thought process or communication, delusions, hallucinations, inappropriate behavior, homicidal thoughts, memory loss or impairment, obsessive or ritualistic behavior that interfered with routine activities, or panic attacks.  He was able to maintain minimal personal hygiene and other basic activities of daily living, he was oriented to person, place, and time, and he had normal speech.  The Veteran noted daily depressed mood, diminished interest and pleasure in activities, weight gain, sleep disturbances, psychomotor retardation, fatigue, feelings of guilt, diminished ability to concentrate, and recurrent thoughts of death.  He reported suicidal thoughts without intent and noted that he had never acted on his thoughts and noted that he did not like to be around a lot of people or to socialize with people.  He reported that he would not go into a crowded restaurant, store, or mall.  If forced to go to a restaurant, he had to sit so that he could see who was entering the establishment.  He also reported nightly sleep impairment and nightmares.  The Veteran denied impaired impulse control.   

The examiner noted symptoms of avoidance including efforts to avoid thoughts, feelings, conversations, activities, places and people that may trigger memories; diminished participation in significant activities; feeling detached and estranged from others; and being unable to have loving feelings.  In addition, the examiner noted symptoms of increased arousal including difficulty sleeping, irritability, difficulty concentrating, and hypervigilance.  The examiner noted that the Veteran felt that he could have been more successful at his job if he had not been depressed and noted that he felt foggy in the mornings and became fatigued every day.  The examiner noted that the Veteran was socially withdrawn.

The examiner noted that the Veteran suffered from social withdrawal and felt constantly threatened, that he suffered from hypervigilance and irritability, that he was tired from sleep disturbances and felt depressed, and that he had difficulty with concentration.  The examiner noted that the Veteran experienced anxiety when triggered as well as a generalized anxiety, that he had a markedly diminished interest in participation and activities, and that he had a feeling of detachment from others and most notably a severely restricted range of affect. 

The examiner noted that the Veteran had been able to complete his law degree and engage in a successful private practice despite his diagnoses but believed that he could have been more successful had he not been suffering from PTSD and depression as his mind was not as sharp as it could have been in the mornings from his sleep disturbances.  The examiner noted that the Veteran's first marriage ended in divorce following multiple episodes of domestic violence and alcohol abuse; but that his second marriage has lasted 25 years despite his being emotionally unavailable and numb and that he maintained good relationships with his children.  The examiner noted that the Veteran's avoidance patterns interfered with his interpersonal relationships and initially led to marital conflict and divorce.  The examiner noted that the Veteran was isolative and would not engage in social activities; he had no real friends; and his work peers made fun of his need to sit and face the door in restaurants.  The examiner noted that the Veteran used to love to hunt and camp but could not do these activities any longer as they are triggers.

The examiner noted that the Veteran had never received counseling or proper medications for his dual diagnoses, that he had discontinued his alcohol use and would likely require some medication to take the place of the alcohol, and that his ability to work had also been a coping mechanism to keep the demons in his head at bay.  The examiner opined that should the Veteran retire, his PTSD might increase; and it was recommended that the Veteran seek counseling services and medication for his sleep problems and to encourage expression of his frozen emotions and latent anger, grief, caring and empathy.  The examiner noted that without such help, his prognosis for improvement was guarded.

The examiner diagnosed the Veteran as having PTSD and Major Depressive Disorder.  A GAF of 50 was assigned.  The examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency although generally functioning satisfactorily with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and problems with concentration and attention.   

Individual psychotherapy records from November 2011 and thereafter show that in November 2011, the Veteran explained that his working at the pace he used to was being interfered with due to his anger, depression, and general anxiety.  He Veteran reported that he did not always know how to handle himself and that he got upset with clients and his office staff.  In December 2011, the Veteran complained of trouble sleeping and intrusive thoughts about Vietnam.  He was concerned about his effectiveness in his law practice.  In January 2012, the Veteran reported that he was doing no courtroom work because he could not tolerate it.  He was frustrated with the VA system due to his PTSD rating and noted that the symptoms including agitation around people, family members, and his attitude about himself in addition to reoccurring night terrors, intrusive thoughts, hypervigilance, problems sleeping, and depression affected his quality of life and that he had cut back on his law practice.  Later that month, the Veteran reported drilling holes on the night stand to affix a safe beside his bed.  In February 2012, the Veteran stated that since his last session, he had had more PTSD symptoms and that since his VA examination, his PTSD symptoms hade increased.  In February 2012 and April 2012, the Veteran reported symptoms of occasional nightmares, intrusive thoughts, irritability, "impatience with people," and depressed mood that had increased over the prior six to twelve months without apparent trigger.  The Veteran reported that he had cut back work in his law practice due to symptoms.  On mental status examination, the Veteran acknowledged occasional passive suicidal ideation but denied any thought, plan, or intent for harm to self or others.  Appearance, speech, affect, thought process, thought content, insight, and judgement were all within normal limits.  The examiner noted that the Veteran was at chronic risk for suicide in light of gender, mood symptoms, and anxiety but that there was no acute increased risk for harm to self or others is identified at that time. 

In a September 2012 email, the Veteran reported that he was on medication for depression, and that his depression was only getting worse and that he might have to ask for an increased dosage or a different medication.  The Veteran also noted that the finding in the Statement of the Case that he was not paranoid was inaccurate from his perspective as he was super hypervigilant to the point that it scared his wife.

In a February 2013 letter, C.G., a friend of the Veteran's, stated that he observed that he and the Veteran shared some of the same issues such as both of them had a means of self-protection, twenty-four seven, were constantly vigilant, watched where they were with a full command of all surroundings, could not sleep due to thoughts of violence and recollections of combat experiences which caused fatigue and a slowdown in reasoning ability, had difficulty trusting people, had temper issues caused by extreme impatience, had a tendency to "freeze up" under circumstances which require a time out.

Depression screen in August 2014 was positive but the imminent risk for suicide in was low due to no suicidal thoughts at that time.

The Veteran underwent VA examination on July 24, 2015, at which time the Veteran reported that his marriage was going through a rough patch; and that he was easily agitated, was impatient, and angered easily.  He reported that he lived alone with his wife but that they saw their son, who had taken over his law practice, on a regular basis.  The Veteran reported that he had reduced the number of hours that he worked to about eight hours a week in primarily general law doing wills and estates and that he had no pursued any additional education other than continuing legal education required for maintenance of his law license.  The Veteran denied any involvement outside of his home and family.  He denied any psychiatric treatment for the prior two years.    

The examiner noted that the Veteran was casually dressed, neat, and well-kempt and that he presented with above-average intellectual abilities.  The Veteran's thinking was goal-oriented with good ability to abstract.  His mood was that of mild to moderate depression without evidence of agitation, anger, or aggression.  He did not present with any thought disorder.  There was no evidence of delusional thinking, paranoia, or any frank psychosis.  Cognitive skills were deemed to be adequate for examination purposes.  The Veteran denied homicidal and suicidal ideations as well as plans or attempts.  The examiner noted that the Veteran continued to have symptoms of nightmares, guilt, anger, irritability, depression, hypervigilance and restlessness and presented with difficulty of memory, attention, and concentration.  The examiner noted that the Veteran reported being easily agitated, that he had lost motivation and interest, and that that he was more withdrawn and isolated.  The Veteran denied having hobbies and reported that he typically spent his time watching television and occasionally reading.  The Veteran noted that it took longer for him to do his work and felt as though he was not able to cognitively do things as well as he had previously.

The veteran completed the Montreal Cognitive Assessment and scored 22 out of 30 suggesting the possibility of mild to moderate cognitive impairment.

The examiner diagnosed the Veteran as having PTSD and noted recurrent involuntary intrusive distressing memories, recurrent distressing dreams, avoidance or efforts to avoid distressing memories, persistent negative emotional state, markedly diminished interests and participation in significant activities, feelings of detachment or estrangement from others and persistent inability to experience positive emotions, irritable behavior, hypervigilance, and problems with concentration.  The examiner noted that the Veteran had depressed mood almost every day all day, markedly diminished interests or pleasure in all or almost all activities, anxiety, agitation, loss of energy, feelings of worthlessness, and diminished ability to concentrate without recurrent thoughts of death, and mild memory loss.

The examiner stated that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, family and occupational functioning.  The examiner, however, found that based on a severity of the Veteran's symptoms, he continued with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

The findings of record indicate that from September 15, 2010 to July 24, 2015, the Veteran's PTSD symptoms match some of the rating criteria for a 30 percent rating (depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss) and some of the rating criteria for a 50 percent rating (disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships).  In addition, the Veteran met two of the rating criteria for a 70 percent rating (suicidal ideation and impaired impulse control).

The record shows that the only global assessment of functioning score assigned of 50 in January 2011 is indicative serious symptoms or a serious impairment in social, occupational, or school functioning.  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score is not determinative by itself.  In this case, as noted above, both VA examiners found that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  

Acknowledging the serious PTSD symptoms including near constant depression, anxiety, and occasional suicidal ideation, as well as the guidance of the parties through the Court, and resolving reasonable doubt in the Veteran's favor, the Board finds that from September 15, 2010 to July 24, 2015, the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas.  Therefore, the Veteran's symptoms due to PTSD from September 15, 2010 to July 24, 2015, as likely as not exceeded the criteria for the 50 percent rating and more nearly approximate the criteria for the 70 percent rating.

Accordingly, a 70 percent evaluation, but no higher, is warranted for the period from September 15, 2010 to July 24, 2015.  38 C.F.R. § 4.130, Code 9411.  They, however, never approached the severity contemplated for the 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.

Upon consideration of all of the relevant current evidence of record, the guidance from the parties at the Court, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; but not manifested by total occupational and social impairment. 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD from September 15, 2010 to July 24, 2015, presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . 

The criteria pertaining to psychiatric disabilities in the Rating Schedule focus on occupational and social impairment due to psychiatric symptoms.  As discussed above, the disability percentage for his PTSD has been assigned based on the occupational and social impairment due to the Veteran's psychiatric symptoms. Thus, the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD with major depressive disorder is granted prior to July 25, 2015, subject to the law and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


